Citation Nr: 0608809	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for hospitalization and/or medical treatment 
incurred from May 12, 2005 through May 13, 2005, at Good 
Samaritan Hospital, Kearney, Nebraska; from August 26, 2005, 
through August 27, 2005, at Platte Valley Medical Group, 
Kearney, Nebraska; and on August 26, 2005, from Kearney 
Clinic, Kearney, Nebraska.

(The issues of entitlement to an initial disability 
evaluation in excess of 10 percent for diabetes mellitus 
prior to August 23, 1990; entitlement to a disability 
evaluation in excess of 20 percent for diabetes mellitus from 
August 23, 1990; and entitlement to an initial compensable 
disability evaluation for diabetic retinopathy are addressed 
in a separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from August 
1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of administrative decisions of the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Medical Center (MC).  

On October 7, 2005, the VAMC issued a letter that denied 
payment or reimbursement of unauthorized medical expenses for 
medical treatment incurred on August 26, 2005, from Kearney 
Clinic, Kearney, Nebraska.  

On October 12, 2005, the VAMC issued a letter that denied 
payment or reimbursement of unauthorized medical expenses for 
medical hospitalization and/or treatment incurred from May 
12, 2005 through May 13, 2005, at Good Samaritan Hospital, 
Kearney, Nebraska.  

On October 14, 2005, the VAMC issued a letter that denied 
payment or reimbursement of unauthorized medical expenses for 
medical hospitalization and/or treatment incurred from August 
26, 2005 through August 27, 2005, at Platte Valley Medical 
Group, Kearney, Nebraska.  

On October 15, 2005, the veteran submitted a notice of 
disagreement with these decisions of the VAMC.  That notice 
was received at the Board in November 2005, while the 
veteran's case was at the Board for appellate review.

This appeal is REMANDED to the RO via the VAMC.  VA will 
notify you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, in October 2005, the veteran expressed 
disagreement in writing with the several decisions of the 
VAMC to deny entitlement to payment or reimbursement of 
unauthorized medical expenses for hospitalization and/or 
medical treatment incurred from May 12, 2005, through May 13, 
2005, at Good Samaritan Hospital, Kearney, Nebraska; from 
August 26, 2005, through August 27, 2005, at Platte Valley 
Medical Group, Kearney, Nebraska; and on August 26, 2005, 
from Kearney Clinic, Kearney, Nebraska.

When there has been an initial RO [or in this case VAMC] 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, the appellant is entitled to a 
statement of the case (SOC), and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VAMC should issue a Statement of 
the Case to the veteran and his 
representative, addressing the issue of 
entitlement to payment or reimbursement of 
unauthorized medical expenses for 
hospitalization and/or medical treatment 
incurred from May 12, 2005 through May 13, 
2005, at Good Samaritan Hospital, Kearney, 
Nebraska; from August 26, 2005, through 
August 27, 2005, at Platte Valley Medical 
Group, Kearney, Nebraska; and on 
August 26, 2005, from Kearney Clinic, 
Kearney, Nebraska.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2005).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VAMC.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

